Citation Nr: 0007804	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from January 1969 to January 
1973, including service in Vietnam.  He was awarded the 
Combat Action Ribbon and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO)  In its decision, the RO found that the appellant 
had not submitted a well-grounded claim of entitlement to 
service connection for PTSD.  In the Statement of the Case 
issued to the appellant following receipt of his June 1995 
notice of disagreement, the RO advised the appellant of the 
general principles with regard to well-grounded claims.  

The record reflects that in September 1981, the RO denied 
service connection for PTSD, and the appellant did not 
challenge this decision by the filing of a notice of 
disagreement.  In its April 1995 decision, the RO did not 
address whether the appellant had submitted new and material 
evidence sufficient to warrant the reopening of his claim 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  The 
Statement of the Case similarly did not address this 
predicate issue.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the appellant's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Although the RO appears to have 
framed this issue as one of an original claim for service 
connection, the Board has recharacterized the issue on appeal 
as whether new and material evidence has been submitted that 
is sufficient to warrant the reopening of the claim.  As will 
be further discussed below, because of the disposition of 
this matter, no prejudice will inure to the appellant because 
of the Board's action in this regard.  


FINDINGS OF FACT

1. Service connection for PTSD was denied by rating decision 
dated in September 1981.

2. Since the September 1981 rating decision, medical evidence 
has been obtained that is so significant that it must be 
considered to fairly decide the merits of the claim.

3. The medical evidence submitted since September 1981, when 
presumed credible, suggests that the appellant has PTSD or 
an anxiety disorder with PTSD symptoms and that one or 
both of these disorders was caused by the appellant's 
military service.


CONCLUSIONS OF LAW

1. The evidence received since the final September 1981 RO 
rating decision is new and material, and the claim for 
entitlement to service connection for a psychiatric 
disorder is reopened. 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156 (1999).

2. The appellant's claim of service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The appellant is ultimately seeking service connection for a 
psychiatric disability, which he claims he sustained in 
combat in Vietnam.  As is noted above, the appellant was 
originally denied service connection for the claimed disorder 
in September 1981 and he did not then appeal.  

The law requires that the Board's statement of reasons and 
bases for its findings and conclusions on all material facts 
and law presented on the record must be sufficient to enable 
the claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

Given these requirements, the Board will first outline the 
relevant law and regulations applicable to the appellant's 
claim.  The Board will then conduct the sequential analysis 
as required by law in the context of its discussion of the 
evidence of record.  

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999); see also 38 C.F.R. § 4.125 (1999).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

Finality/new and material evidence

The appellant's claim was denied in September 1981.  The 
appellant was notified of that decision by letter later that 
month.  The appellant did not appeal that decision.  Because 
the appellant did not appeal that decision, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened, and the claim decided upon the 
merits.  38 U.S.C.A. § 5108; Stanton v. Brown, 5 Vet. App. 
563, 566 (1993); 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  In the present appeal, the last 
final disallowance of the claim is the unappealed September 
1981 RO decision. Therefore, the Board must review, and in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the RO's previous decision disallowing the appellant's claim 
in September 1981.

In determining whether to reopen previously and finally 
denied claims, VA must employ a three-step test.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

As to the question of whether evidence is "new and 
material," a factual determination must be made as to 
whether the evidence is new (not merely cumulative or 
redundant) and material (relevant and probative with respect 
to an issue) and so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Decisionmakers must apply the regulatory provisions of 
38 C.F.R. § 3.516(a) to all attempts to reopen a claim.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998). 

Well groundedness of a claim

If new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim the 
claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins, supra.

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The claim "need not be 
conclusive but only possible" in order to meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Duty to assist

Under Elkins, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that its statutory duty to assist under 38 U.S.C.A. 
§ 5107has been fulfilled.  See Winters v. West, 12 Vet. App. 
203 (1999).  VA's obligation to assist depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995).

Factual Background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
September 1981 denial of the appellant's claim. Following 
this review, the Board will analyze the evidence submitted 
since the September 1981 denial of the claim within the 
context of the laws regarding the reopening of claims.

The appellant first sought service connection for PTSD by 
statement received in May 1981.  His report of separation 
from the armed forces was then of record, reflecting that the 
appellant is a veteran of the U.S. Marine Corps, and the 
recipient of the Combat Action Ribbon and a Purple Heart.  
His military occupational specialty was Rifleman.  His 
"combat history," as reported in his military personnel 
file reflects that he "participated in operations against 
insurgent[s]" in Vietnam.  

Medical records referenced by the appellant in his 
application were received from a VA medical facility in 
Houston, Texas.  In substance, these reflect that the 
appellant was afforded "family counseling" and anger 
control treatment beginning in April 1981 and continuing 
until September of that year.  There was obtained no 
diagnosis of PTSD, or any other psychiatric disorder.  

By letter dated in September 1981, service connection was 
denied for the claimed disorder.  The appellant did not file 
a notice of disagreement with regard to the September 1981 
denial, and it thus became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a).

The appellant underwent a VA psychiatric examination in March 
1995.  He reported that he constantly thought about Vietnam.  
He stated that sometimes thought he was "walking point."  
He said that although he had received treatment for PTSD and 
many of his symptoms had subsided, he still had difficulty 
getting along with others.  In part, he was diagnosed to have 
an anxiety disorder with features of PTSD.  In September 
1995, the appellant was treated for an anxiety disorder with 
"PTSD symptoms."  

At a November 1995 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that he had 
nightmares and that he normally slept about three to four 
hours per night.  He stated that he socialized with no one, 
and that he had no close friends.  He stated that he had 
"walking dreams."  He stated that he normally stayed at 
home and read or watched television.    

A July 1997 VA medical record reflects that the appellant was 
again treated for "PTSD symptoms."  He reported that he had 
insomnia, a reduced energy level, feelings of guilt, 
irritability, a depressed mood and thoughts of suicide.  He 
also complained of intrusive thoughts, a sense of a 
foreshortened future, and difficulty in controlling his 
anger.  In part, he was diagnosed to have post-traumatic 
stress symptoms rule out PTSD, polysubstance abuse and 
depression.  The examiner recommended that the appellant 
attend several group therapy meetings, among them a "combat 
group" and a "PTSD education group."  

The appellant underwent a VA psychiatric examination in July 
1997.  He reported that he was then living with his mother, 
because his family did not want to be around him because of 
his anger.  He stated that he had previously used illegal 
drugs and alcohol to "calm himself down."  The appellant 
reported that although he still thought of Vietnam, he used 
these substances to "block it out."  In part, he was 
diagnosed to have an anxiety disorder with PTSD symptoms.   

An October 1998 VA medical record reflects that the appellant 
was then treated for PTSD symptoms, polysubstance abuse and 
depression.  It was noted that the appellant also had a 
"personality disorder with anti-social traits," and that 
this may have been the primary diagnosis.  

The appellant was hospitalized at a VA facility in December 
1998, and treated for diagnoses which included PTSD, cocaine 
dependence, cannabis dependence and chronic major depression.  

The appellant underwent a VA psychiatric examination in April 
1999.  As to PTSD, when asked what "haunted him from Vietnam 
. . . he reported everything."  In part, he was diagnosed to 
have polysubstance abuse, and an anxiety disorder not 
otherwise specified with PTSD symptoms.  

Analysis

Whether new and material evidence has been submitted to 
reopen the claim

The evidence of record in September 1981 may be summarized as 
indicating that the appellant, a combat veteran of the 
Vietnam War, was undergoing psychological counseling for 
difficulties relating to others.  A diagnosis of any 
psychiatric disorder was not of record.  

Since the September 1981 rating decision, evidence has been 
obtained that the appellant has been treated for PTSD and an 
anxiety disorder with PTSD symptoms.  Examiners and medical 
care providers have periodically linked the PTSD symptoms to 
the appellant's Vietnam experiences.  See, in particular, the 
December 1998 VA hospitalization report and the April 1999 VA 
psychiatric examination report. 

Having carefully considered all of the evidence received 
since the September 1981 denial of the appellant's claim, and 
presumed it to be credible, see Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992), the Board finds the evidence is new 
and material within the meaning of applicable law and will 
reopen the claim.  

The Board first observes that during the pendency of 
appellate review, the requirement for a "clear" diagnosis 
of PTSD has been eliminated from the language of 38 C.F.R. § 
3.304(f).   Compare 38 C.F.R. § 3.304(f) (1998) and (1999).  
In this regard, the appellant presently has at least one 
diagnosis of PTSD (December 1998), and several diagnoses of 
an "anxiety disorder with PTSD symptoms."  As to the 
latter, the Board observes that under 38 C.F.R. § 4.130, the 
anxiety disorders for which a grant of service connection may 
be appropriate include a generalized anxiety disorder 
(Diagnostic Code 9400), and an "anxiety disorder, not 
otherwise specified" (Diagnostic Code 9413).  

Recent diagnoses of the appellant's psychiatric disorder(s) 
to include PTSD and/or anxiety disorder with posttraumatic 
stress symptoms as they appear to be linked in whole or in 
part to the appellant's military service clearly bear 
directly and substantially on the specific matter under 
consideration, i.e., whether the appellant has PTSD or some 
other psychiatric disorder that has been caused by his 
military service.  These diagnoses are neither cumulative nor 
redundant, as they were not previously of record.  Given the 
nature of this medical evidence, the Board finds that the 
diagnoses are by themselves so significant that they must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (1999).

Accordingly, the claim is reopened, and the Board will 
proceed to analyze whether all of the evidence, as presumed 
credible, is sufficient to well ground the claim.

Whether the claim as reopened is well grounded

The Board finds that the appellant has submitted a well-
grounded claim of service connection for a PTSD-related 
disorder.  As is noted above, medical evidence has been 
obtained reflecting at least one diagnosis of PTSD, and 
multiple diagnoses of an anxiety disorder with PTSD symptoms, 
further linked to one or more incidents of the appellant's 
military service.  The appellant has therefore submitted (1) 
medical evidence of a current disability, (2) medical or lay 
evidence of an in-service stressor which has been presumed 
credible for the limited purpose of ascertaining whether the 
claim is well grounded,  and (3) medical evidence of a nexus 
between service and the current PTSD disability. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Additional Matter

As is alluded to above, the Board is deciding this case on a 
different basis than that of the RO, since the RO essentially 
denied the appellant's claim on a de novo basis, 
notwithstanding the prior unappealed denial.  However, the 
Board finds that no prejudice attaches to the appellant 
because of its action.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  

The appellant has been given ample opportunity to provide 
evidence and argument in support of his claim.  As is 
discussed below, by its decision the Board is affording the 
appellant additional development of his claim.  In these 
circumstances, it cannot be said that prejudice inures to the 
appellant.   


ORDER

New and material evidence having been submitted, the 
appellant's claim is reopened.

The appellant's claim of entitlement to service connection 
for a psychiatric disorder is well grounded.
REMAND

As has been noted above, having found that the appellant's 
claim is well grounded does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of his claim.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  

The appellant has been diagnosed to have PTSD, an anxiety 
disorder with PTSD symptoms, and multiple other psychiatric 
disorders.  In light of multiple, sometimes inconsistent 
diagnoses, the Board is unable at this juncture to determine 
whether service connection should be granted for PTSD.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995); Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990). [in well-grounded claims, the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder].  See also 38 C.F.R. § 4.2 (1998) ["If a diagnosis 
is not supported by the findings on the examination report of 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."].

In particular, the Board is unable to ascertain whether the 
appellant's psychiatric disorder, however diagnosed, is 
linked to military service.  In this regard, specific medical 
inquiry must be made into the question.  See Allday v. Brown, 
7 Vet. App. 517 (1995);  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991) [all 
holding that the Board may not rely upon its own 
unsubstantiated medical opinion].    

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records which are not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The appellant should then be 
scheduled for examination by a 
psychologist.  The appellant's VA claims 
folder, to include any medical records 
obtained as a result of this remand and a 
copy of this remand, must be reviewed by 
the examiner prior to the examination.  
The examiner should specifically render 
an opinion concerning what are the 
appellant's most likely psychiatric 
diagnosis(es).  If deemed to be necessary 
by the examiner, appropriate diagnostic 
testing should be undertaken.  The report 
of the examination should be associated 
with the appellant's claims folder.

3.  The RO should then afford the 
appellant a VA mental disorders 
examination, to be conducted by a 
psychiatrist who has not previously 
examined the appellant.  The appellant's 
VA claims folder, to include any medical 
records obtained as a result of this 
remand and a copy of this remand, must be 
reviewed by the examiner prior to the 
examination.  The examiner must (1) 
identify the nature of the appellant's 
current psychiatric disorder(s); and (2) 
opine as to the what relationship, if 
any, exists between any psychiatric 
disability and the appellant's military 
service, to include his service in 
Vietnam. A complete rationale for any 
opinion expressed must be provided.  The 
report of the psychiatric examination of 
the appellant must be associated with the 
appellant's claims folder.

4.  Thereafter, the RO should 
readjudicate the appellant's claim of 
service connection for a psychiatric 
disorder under a broad interpretation of 
the applicable statutes, regulations, and 
Court decisions.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

  The appellant is clearly a combat veteran.  As such, his account of the claimed in-service combat 
stressors is presumed credible.  See 38 U.S.C.A § 1154;  38 C.F.R. § 3.304(f) (1999).
  In various treatment reports, the appellant related that a friend of his was killed in Vietnam, 
apparently with the appellant's weapon, while the appellant was nearby.  The appellant is also 
noted to have reported that his intrusive recollections include a sensation of walking "point" while 
on patrol duties in Vietnam.   

